Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “drum provided above the endless belt” in line 8.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  The word “above” is utilized in other parts of claim 1 as well. Currently, the claim language is indefinite.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the pair… is provided at a position overlapping a rotational axis”.  This is a relative term that needs to be tied to a defined direction such as “when viewed from above” or “when viewed from an axial direction”, etc.  Currently, the claim language is indefinite.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “is located below an imaginary straight line” in lines 5-6.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  Currently, the claim language is indefinite.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “is located below an imaginary straight line”.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  Currently, the claim language is indefinite.

Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “drum provided above the endless belt” in line 8.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  The word “above” is utilized in other parts of claim 1 as well. Currently, the claim language is indefinite.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the pair… is provided at a position overlapping a rotational axis”.  This is a relative term that needs to be tied to a defined direction such as “when viewed from above” or “when viewed from an axial direction”, etc.  Currently, the claim language is indefinite.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “is located below an imaginary straight line” in lines 5-6.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  Currently, the claim language is indefinite.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second horizontal surfaces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, since there are multiple inclined surfaces introduced in claim 17 and one second horizontal surface, it is unclear with ‘second horizontal surfaces’ which, if any, of the aforementioned surfaces are intending to be referenced.  As such, it is unclear what size is being compared in the claim.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “is located below an imaginary straight line”.  This is a relative term that needs to be tied to a defined direction such as “in a gravitational direction”, etc.  Currently, the claim language is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Pub.2009/0142111) in view of Choi (US Pub.2011/0070002) and in view of Yang (US Pub.2009/0010696).
Regarding claim 1, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus (fig.1) comprising: a transfer unit (fig.1, #30) including: a plurality of rollers (fig.1, #31, #32, #73); and an endless belt (fig.1, #33) stretched between the plurality of rollers and configured to convey a sheet in a conveyance direction (fig.1, see conveying direction L), an upper surface of the endless belt serving as a conveyance surface (see fig.1); and a process unit (fig.1, #70C-70K) including: a photosensitive drum provided above the endless belt (fig.1, #71), the process unit being configured to form an image on the sheet at a transfer nip between the photosensitive drum and the endless belt (see fig.1); and a drum frame supporting the photosensitive drum (fig.1, #75).
Regarding claim 13, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus (fig.1) comprising: a plurality of rollers (fig.1, #31, #32, #73); an endless belt (fig.1, #33) stretched between the plurality of rollers and configured to convey a sheet in a conveyance direction (fig.1, see conveying direction L), an upper surface of the endless belt serving as a conveyance surface (see fig.1); a photosensitive drum provided above the endless belt (fig.1, #71); a transfer roller configured to form an image on the sheet at a transfer nip between the photosensitive drum and the endless belt (fig.1, #73); and a drum frame supporting the photosensitive drum  (fig.1, #75).
Regarding claims 4 and 16, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus wherein the image forming apparatus is configured to form an image on a sheet having a first width in the width direction (fig.5, S2) and on a sheet having a second width greater than the first width (fig.5, #S1).
Regarding claims 5 and 17, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus further comprising: a fixing device (fig.7) configured to thermally fix an image formed on the sheet, the fixing device including a heat roller (fig.7, #81) and a pressure roller in contact with the heat roller (fig.7, #82) to form a fixing nip (fig.7, #84) for nipping the sheet; and a second regulating portion provided between the conveyance belt and the fixing nip in the conveyance direction in a conveyance path of the sheet (fig.9, #85/86 between #31 and #84), wherein the second regulating portion includes: a second horizontal portion extending in the width direction (Annotated Fig.5, below, portion indicated with arrow A); and a pair of second inclined portions extending from both ends of the second horizontal portion in the width direction (fig.5, #85/#86), each of the pair of second inclined portions having an inner end adjacent to the second horizontal portion and an outer end away from the inner end in the width direction (see annotated fig.5, below), each of the pair of second inclined portions being inclined downward from the inner end toward the outer end (see annotated fig.5, below), the pair of second inclined portions being configured to contact both ends of the sheet in the width direction (fig.5, see S1 & S2); wherein a distance between the outer end of each of the pair of second inclined portions in the width direction is larger than the second width (see fig.5, outer edges of #85 beyond #S1); and wherein a size of the second horizontal portion in the width direction is smaller than the second width (fig.5, see annotated fig.5, below, arrow A is narrower than #S1).
Annotated Fig.5:

    PNG
    media_image1.png
    425
    770
    media_image1.png
    Greyscale

Regarding claims 9 and 21, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus wherein the fixing device further includes a fixing frame (fig.7, #83) accommodating the heat roller and the pressure roller (see fig.7); and wherein the fixing frame includes the second regulating portion (annotated fig.5, above, #85/#86 and portion A are part of/on #83).
Regarding claim 12, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus further comprising a housing having an opening, wherein the process unit is detachably arranged in the housing through the opening (para.0025&0041: thought opening is not explicitly described, it must be present for this to be accomplished).
However, Hashimoto (US Pub.2009/0142111) fails to teach the image forming apparatus wherein the drum frame including a first regulating portion located between the transfer nip and a downstream end of the conveyance surface in the conveyance direction, the first regulating portion facing the conveyance surface from above the conveyance surface.
Regarding claims 1 and 13, Choi (US Pub.2011/0070002) teaches an image forming apparatus (fig.1) with a bend or incline in the path from a transfer nip to the adjacent fixing nip (see fig.3&4) and guide ribs provided on the underside of the process unit (fig.4, #34).  It is also discussed that the guide ribs on the underside of the process unit are useful because the trailing end of the sheet may escape and lift from the path and the ribs will help prevent the image surface from coming in contact with the lower surface of the housing (para.0072-0074).
Regarding claim 1, Yang (US Pub.2009/0010696) teaches an image forming apparatus (fig.3) comprising: a transfer unit including a roller (fig.3, #130); and a process unit (fig.3, #120) including: a photosensitive drum (fig.3, #123) provided above the transfer discharge path (see fig.3), the process unit being configured to form an image on the sheet at a transfer nip between the photosensitive drum and the roller; and a drum frame (fig.3, #121) supporting the photosensitive drum, including a first regulating portion located between the transfer nip and a downstream end of the conveyance surface in the conveyance direction (fig.3, #145 located between #130 and downstream end of #119), the first regulating portion facing the conveyance surface from above the conveyance surface (fig.3, see relation of #145 to #119), the first regulating portion being configured to contact the sheet that is conveyed on the conveyance surface (fig.3, see #145 vs. solid line that represents sheet path travelled), the first regulating portion including: a first horizontal portion extending in a width direction perpendicular to the conveyance direction (fig.4, see flat portion of #121 between innermost points of #145); and a pair of first inclined portions extending from both ends of the first horizontal portion in the width direction (fig.4, #147), each of the pair of first inclined portions having one end adjacent to the first horizontal portion (fig.4, pointy end of each #147 adjacent to the horizontal part of #121 between) and an other end away from the one end in the width direction (fig.4, wide end of both #147), each of the pair of first inclined portions being inclined to be closer to the conveyance surface from the one end toward the other end (fig.4, surface of #147 will get closer to #119 as it gets wider), the pair of first inclined portions being configured to contact both ends of the sheet in the width direction (fig.4, #147 operate similarly to fig.5A&B, #143).  Additionally, Yang (US Pub.2009/0010696) teaches that this configuration is an alternative to providing ribs (fig.1-2B vs. fig.3-5B; para.0009-0011).
Regarding claim 13, Yang (US Pub.2009/0010696) teaches an image forming apparatus (fig.3) comprising: a photosensitive drum (fig.3, #123) provided above the transfer discharge path (see fig.3); a transfer roller (fig.3, #130) configured to form an image on the sheet at a transfer nip between the photosensitive drum and the conveyance surface; and a drum frame (fig.3, #121) supporting the photosensitive drum, including a first guide located between the transfer nip and a downstream end of the conveyance surface in the conveyance direction (fig.3, #145 located between #130 and downstream end of #119), the first guide facing the conveyance surface from above the conveyance surface (fig.3, see relation of #145 to #119), the first guide being configured to contact the sheet that is conveyed on the conveyance surface (fig.3, see #145 vs. solid line that represents sheet path travelled), the first guide including: a first horizontal surface extending in a width direction perpendicular to the conveyance direction (fig.4, see flat portion of #121 between innermost points of #145); and a pair of first inclined surfaces extending from both ends of the first horizontal surface in the width direction (fig.4, #147), each of the pair of first inclined surfaces having one end adjacent to the first horizontal surface (fig.4, pointy end of each #147 adjacent to the horizontal part of #121 between) and an other end away from the one end in the width direction (fig.4, wide end of both #147), each of the pair of first inclined surfaces being inclined to be closer to the conveyance surface from the one end toward the other end (fig.4, surface of #147 will get closer to #119 as it gets wider), the pair of first inclined surfaces being configured to contact both ends of the sheet in the width direction (fig.4, #147 operate similarly to fig.5A&B, #143).  Additionally, Yang (US Pub.2009/0010696) teaches that this configuration is an alternative to providing ribs (fig.1-2B vs. fig.3-5B; para.0009-0011).
Regarding claims 4 and 16,  Yang (US Pub.2009/0010696) teaches an image forming apparatus wherein the image forming apparatus is configured to form an image on a sheet having a first width in the width direction (fig.6, #P2) and on a sheet having a second width greater than the first width (fig.6, #P1); wherein a distance between the other end of each of the pair of first inclined portions in the width direction is larger than the first width; and wherein a size of the first horizontal portion in the width direction is smaller than the first width (see fig.4 & para.0044).
Regarding claims 5 and 17, Yang (US Pub.2009/0010696) teaches an image forming apparatus further comprising: a fixing device (fig.3, #150) configured to thermally fix an image formed on the sheet, the fixing device including a heat roller (fig.3, #151) and a pressure roller (fig.3, #153) in contact with the heat roller to form a fixing nip for nipping the sheet; and a second regulating portion provided between the first regulating portion and the fixing nip in the conveyance direction in a conveyance path of the sheet (fig.3, #141 between #145 and #150), wherein the second regulating portion includes: a pair of second inclined portions at both ends of in the width direction (fig.4, #143), each of the pair of second inclined portions being inclined downward from the inner end toward the outer end (see fig.4, #143), the pair of second inclined portions being configured to contact both ends of the sheet in the width direction (fig.5A&B); wherein a distance between the outer end of each of the pair of second inclined portions in the width direction is larger than the second width; and wherein a size of the space between them in the width direction is smaller than the second width (fig.5A&B).
Regarding claims 8 and 20, Yang (US Pub.2009/0010696) teaches an image forming apparatus wherein an angle formed between a horizontal plane and each of the pair of second inclined portions is larger than an angle formed between another horizontal plane and each of the pair of first inclined portions (fig.4, see configuration of #143 vs. configuration of #147).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the image forming apparatus drum frame of Hashimoto (US Pub.2009/0142111) to have a paper guide mounted on the most downstream underside as in Choi (US Pub.2011/0070002) in order to prevent the trailing end of a sheet from lifting and coming into contact with the underside surface (para.0072-0074). 
It would have been further obvious to one of ordinary skill in the art at the time of filing to modify the underside paper guide to be an inclined surface rather than ribs as in Yang (US Pub.2009/0010696) because it stably prevents contact even if the paper is of different widths or deviates (para.0011&0042-0043).
Upon combination, regarding claims 2 and 14, since the transfer discharging path and drum frame of Hashimoto (US Pub.2009/0142111) closest to the fixing unit is above the most downstream roller of the belt (see fig.1, #75 downstream end above #31), the claim limitations “wherein the pair of first inclined portions is provided at a position overlapping a rotational axis of a downstream roller with respect to the conveyance direction, the downstream roller being one of the plurality of rollers located most downstream in the conveyance direction” would be met upon application of the frame guide.
Regarding claims 3 and 15, Hashimoto (US Pub.2009/0142111) teaches an image forming apparatus further comprising: a fixing device (fig.1, #80) configured to thermally fix an image formed on the sheet, the fixing device including a heat roller (fig.1, #81) and a pressure roller in contact with the heat roller (fig.1, #82) to form a fixing nip for nipping the sheet (fig.1, #84).  Upon combination, since an imaginary line as described, drawn on the apparatus of Hashimoto (US Pub.2009/0142111) passes directly through the bottom frame surface of the drum frame most likely to get pressed by a lifted trailing end of the sheet (see Annotated Fig.1, below), the claim limitations “wherein the other end of each of the pair of first inclined portions is located below an imaginary straight line connecting the fixing nip and the transfer nip” would necessarily be met.
Annotated Fig.1:

    PNG
    media_image2.png
    537
    865
    media_image2.png
    Greyscale

Regarding claims 6 and 18, Yang (US Pub.2009/0010696) teaches that the lengths of the inclined portions, and as such the horizontal space between the inner ends of the pair, need not be the same between the first and second sets of guiding portions (para.0044).  As a result, the limitations of the claims would be easily met by one of ordinary skill in the art without undue experimentation when optimizing for multi-sheet-size guidance: “wherein the size of the second horizontal portion in the width direction is larger than the distance between the other end of each of the pair of first inclined portions in the width direction.”
Regarding claims 7 and 19, upon combination, as best the office can ascertain, when drawing the lowest possible imaginary line that fits the claim language description, the lowest portion of #85 falls below the imaginary line (see annotated Fig.9, below) and even if the lower ends of the first other end portions are higher than estimated, #85 will still fall below that line.  Thus, upon combination, the following claim limitations will necessarily be met: “wherein the other end of each of the pair of second inclined portions is located below an imaginary straight line connecting the fixing nip and a lower end of each of the pair of first inclined portions.”
Annotated Fig.9:

    PNG
    media_image3.png
    458
    782
    media_image3.png
    Greyscale



Claims 10, 11, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US Pub.2009/0142111) in view of Choi (US Pub.2011/0070002) and in view of Yang (US Pub.2009/0010696) as applied to claims 4 and 16 above, and further in view of Enmoto et al. (US Pub.2002/0061206).
Hashimoto (US Pub.2009/0142111) in view of Choi (US Pub.2011/0070002) and in view of Yang (US Pub.2009/0010696) teach all of the limitations of claims 4 and 16, upon which claims 10, 11, 22, and 23 depend.
Additionally, Hashimoto (US Pub.2009/0142111) and Yang (US Pub.2009/0010696) both specifically refer to the use of a wider paper and a narrower paper.  One of ordinary skill at the time of invention would readily assume that the apparatus are configured to handle a letter or legal sized paper, which tends to be the most common size of paper.  These are known to have a width of 216 mm.
However, both Hashimoto (US Pub.2009/0142111) and Yang (US Pub.2009/0010696) fail to explicitly lay out what size/width range of paper is being used.
Regarding claims 10 and 22, Enmoto et al. (US Pub.2002/0061206) is specifically directed toward improved paper handling for a range of user desirable paper sizes from postcard to a legal size, which would have a width of 216mm (para.0003).
Regarding claims 11 and 23, Enmoto et al. (US Pub.2002/0061206) is specifically directed toward improved paper handling for a range of user desirable paper sizes from postcard to a legal size, of which postcard would have a width of 100mm (para.0003).
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the image forming apparatus of Hashimoto (US Pub.2009/0142111) in view of Choi (US Pub.2011/0070002) and in view of Yang (US Pub.2009/0010696) by using the range listed in Enmoto et al. (US Pub.2002/0061206) because there appears to be a market demand for that sheet handling range that Enmoto et al. (US Pub.2002/0061206) set out to accommodate.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
12/2/2022

/Arlene Heredia/          Primary Examiner, Art Unit 2852